                  Case 3:20-cr-05383-RJB Document 10 Filed 10/23/20 Page 1 of 1


           UNITED STATES DISTRICT COURT WESTERN DISTRICT OF WASlDNGTON AT TACOMA

 2       UNITED STATES OF AMERICA,
                             Plaintiff,                                             Case No. CR20-5383RJB
 3
                                                   v.                               DETENTION ORDER

 4       CHRISTOPHER STRIFLER,
                            Defendant.
 5

6             THE COURT, having conducted a detention bearing pursuant to 18 U.S.C. §3142, finds that no condition or
     combination of conditions which defendant can meet will reasonably assure the appearance of the defendant as required
     and/or the safety of any other person and the community.
 7
               This finding is based on 1) the nature and circumstances of the offense(s) charged, including whether the offense
8    is a crime of violence or involves a narcotic drug; 2) the weight of the evidence against the person; 3) the history and
     charncteristics of tbe person including those set forth in 18 U.S.C. § 3 l 42(g)(3)(A)(B); and 4) the nature and seriousness of
     the danger release would impose to any person or the community.
 9
                                               Fi11di11gs of Fact/ State111e11t of Reasons for Dete11tio11
10
     Presumptive Reasons/Unrebutted:
11   ( )     Conviction of a Federal offense involving a crime of violence. 18 U.S.C.§3]42(f)(A)
     ( )     Potential maximum sentence of life imprisonment or death. 18 U.S.C.§3142(f)(B)
     ( )     Potential maximum sentence of 10+ years as p1·escribcd in the Controlled Substances Act (21 U.S.C.§801 et seq.),
12           the Controlled Substances Import and Export Act (21 U.S.C.§951 et seq.) Or the Maritime Drug Law
             Enforcement Act (46 U.S.C. App. 1901 ct seq.)
13
     Safety Reasons:
14    ( )     Defendant is currently on probation/supenision resulting from a prior offense.
      ( )     Defendant was on bond on other charges at time of alleged occurrences herein.
      ( )     Defendant's prior criminal history and substance abuse issues.
15    ( )     History of failure to comply with Court orders and te1·ms of supervision.

16   Flight Risk/Appearance Reasons:
      ( )     Defendant's lack of sufficient ties to the community.
      ()      Bureau of Immig.-ation and Customs Enforcement detainer.
17    ()       Detainer(s)/Warrant(s) from other jurisdictions.

18   Other:
      (X)      Defendant stipulated to detention without prejudice and for reasons contained in the Government's Motion for
               Detention.
19
                                        Order of Dete11tio11 without Prejudice to Review
20   ►        The defendant shall be committed to the custody of the Attorney General for confinement in a correctio
                                                              r
              facility separate, to the extent practicable, f om persons awaiting or serving sentences or being held in custod)
21            pending appeal.
     ►        The defendant shall be afforded reasonable opportunity for pl"ivate consultation with counsel.
              The defendant shall on order of a court of the United States or on request of an attorney for the Government, b•
22            delivered to a United States Marshal for the purpose of an appearance in connection with a court proceed. ing.

23                                                                October 23, 2020.


24

                                                                  J. Richard Creatura
                                                                  United States Magistrate Judge
